   Case: 1:18-cv-02624 Document #: 91-3 Filed: 11/01/18 Page 1 of 3 PageID #:941



                    IN THE UNITED STATES DISTRICT COURT FOR THE
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

ADAM GRAY,                                             )
                                                       )
                               Plaintiff,              )
                                                       )
               v.                                      )       No. 18 cv 2624
                                                       )
CITY OF CHICAGO, et al.,                               )       Judge John Z. Lee
                                                       )
                               Defendants.             )

         AGREED QUALIFIED HIPAA AND MHDDCA PROTECTIVE ORDER

       Pursuant to Fed. R. Civ. P. 26(c), the Health Insurance Portability and Accountability Act

of 1996, codified primarily at 18, 26 and 42 U.S.C., 45 C.F.R. §§ 160 & 164, and 740 ILCS

110/1-17, the parties to this action, by and through their respective counsel, have represented the

following to the Court, and the Court finds:

       A.      The following words and terms are defined for purposes of this agreed, qualified

protective order:

               1.      “Parties” shall mean plaintiff, City of Chicago, Cook County, the

individual defendants, and any additional party that this court may subsequently recognize as

subject to this qualified protective order, and their attorneys.

               2.      "HIPAA" shall mean the Health Insurance Portability and Accountability

Act    of    1996,     codified     primarily     at    18,    26   and    42      U.S.C.   (2002).

               3.      “MHDDCA” shall mean the Mental Health and Developmental

Disabilities Confidentiality Act, 740 ILCS 110/1-17.

               4.      "Privacy Standards" shall mean the Standards for Privacy of Individually

Identifiable Health Information. See 45 C.F.R. §§ 160 & 164 (2000).

               5.      "PHI" shall mean protected health information, as that term is used in

HIPAA and the Privacy Standards.




                                                                                    EXHIBIT C
   Case: 1:18-cv-02624 Document #: 91-3 Filed: 11/01/18 Page 2 of 3 PageID #:942




               6.       “Mental Health Communication” shall mean “communication” as that

term is defined in MHDDCA.

               7.       “Mental Health Record” shall mean “record” as that term is defined in

MHDDCA.

        B.     The Parties are familiar with HIPAA, MHDDCA, and the Privacy Standards.

        C.     The Parties recognize that it may be necessary during the course of this

proceeding to produce, disclose, receive, obtain, subpoena, and/or transmit PHI, Mental Health

Communication, and/or Mental Health Record of parties, third parties, and non-parties to other

parties, third parties and non-parties.

        D.      The Parties agree to the following terms and conditions:

               1.       The Parties agree to assist each other in the release of PHI, Mental Health

Communication, and/or Mental Health Record by waiving all notice requirements that would

otherwise be necessary under HIPAA, MDCCCA, and the Privacy Standards.

               2.       The Parties either seek or agree to the release of PHI, Mental Health

Communication, and/or Mental Health Record specifically for, but not limited to, the following

person, from the covered entity or entities identified in interrogatory answers, supplementary

disclosures, deposition testimony, or other discovery tools: ADAM GRAY.

               3.      The Parties agree not to use or disclose the PHI, Mental Health

Communication, and/or Mental Health Record released in this proceeding for any other purpose

or in any other proceeding.

               4.       The Parties agree to store all PHI, Mental Health Communication, and/or

Mental Health Record while it is in their possession according to the Privacy Standards.

               5.       The Parties agree at the termination of this proceeding to return all PHI,

Mental Health Communication, and/or Mental Health Record (including all copies made)

obtained during the course of this proceeding to the covered entity, or to destroy the PHI, Mental

Health Communication, and/or Mental Health Record (including all copies made) obtained

during the course of this proceeding pursuant to the Privacy Standards.


                                                 2
   Case: 1:18-cv-02624 Document #: 91-3 Filed: 11/01/18 Page 3 of 3 PageID #:943




              6.      Nothing in this protective order shall be deemed a waiver of the right of

any party to object to a request for discovery on the basis of relevance, materiality, privilege,

overbreadth, or any other recognized objection to discovery.




                                                    _____________________________
                                                    JUDGE JOHN Z. LEE
                                                    United States District Court Judge

DATE: _______________




                                               3
